Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a vehicle comprising: a fuel cell;
a cooling device configured to cool the fuel cell by exchanging heat with a coolant; a smart key system configured to communicate with a mobile device and performs authentication of the mobile device; and a control device configured to control the fuel cell and the cooling device, wherein the cooling device includes: a circulation flow path configured to connect the fuel cell and a radiator; a pump configured to circulate the coolant in the circulation flow path; a bypass flow path configured to connect an upstream side and a downstream side of the radiator in the circulation flow path; a flow path switching valve configured to switch a destination of the coolant that passes through the fuel cell to circulate to a radiator side and a bypass flow path side; and a motor configured to drive the flow path switching valve, and wherein the control device is configured to, when the smart key system performs the authentication of the mobile device, stop an operation of the flow path switching valve simultaneously with limiting output of the fuel cell.  Specifically, the prior art of record fails to disclose the vehicle fuel cell cooling system where the control device is configured to stop an operation of the flow path switching value simultaneously with limiting output of the fuel cell when the vehicle system performs authentication of a mobile device.
Regarding claim 8, the prior art fails to disclose or fairly suggest a control method, the control method controlling a cooling device of a fuel cell mounted on a vehicle, the control method comprising:
stopping an operation of a flow path switching valve and limiting output of the fuel cell when a smart key system mounted on the vehicle performs authentication of a mobile device, wherein: the fuel cell is connected to a radiator via a circulation flow path in which a coolant circulates; an upstream side and a downstream side of the radiator in the circulation flow path are connected to each other via a bypass flow path; and the flow path switching valve is configured to switch a destination of the coolant that passes through the fuel cell to circulate to a radiator side and a bypass flow path side.  Specifically, the prior art of record fails to disclose the vehicle fuel cell cooling method where the control device is configured to stop an operation of the flow path switching value simultaneously with limiting output of the fuel cell when the vehicle system performs authentication of a mobile device.
	Dependent claims 2-7 and 9-10 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687